                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                    )
                                             )
             Plaintiff,                      )
                                             )
v.                                           )     No.:   3:17-CR-82-TAV-DCP
                                             )
RANDALL KEITH BEANE,                         )
                                             )
             Defendant.                      )


                                        ORDER

      This criminal case is before the Court on the Report and Recommendation entered

by Magistrate Judge Debra C. Poplin, on January 18, 2019 (the “R&R”) [Doc. 258]. Before

the magistrate judge was a petition by USAA Federal Savings Bank (“USAA FSB”)

asserting a third-party interest in a 2017 Entegra Cornerstone 445B forty-five-foot diesel

motorhome, VIN# 4VZVU1E94HC082752 (“the motorhome”) [Doc. 246-1]. On January

15, 2019, the Government and USAA FSB informed the Court that they had filed a Joint

Motion for Entry of a Consent Order [Doc. 256] with a proposed Consent Order attached.

In the R&R, Magistrate Judge Poplin concludes that no factual or legal disputes remain

with regard to USAA FSB’s petition, given the parties’ consensual agreement as to the

disposition of the motorhome. Magistrate Judge Poplin recommends that the Court grant

the Joint Motion for Entry of Consent Order [Doc. 256] and approve the parties’ attached

proposed Consent Order. Magistrate Judge Poplin also recommends that the Court permit

USAA FSB to withdraw its Petition [Doc. 246-1]. There have been no timely objections
to the R&R, and enough time has passed since the filing of the R&R to treat any objections

as having been waived. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72.

       After careful review of the matter, the Court is in agreement with Magistrate Judge

Poplin’s conclusions and recommendations.         The Court therefore ACCEPTS the

Magistrate Judge’s report and recommendation [Doc. 258] in full pursuant to 28 U.S.C.

§ 636(b)(1). The Court will grant the Joint Motion for Entry of Consent Order [Doc. 256]

and approve the parties’ proposed Consent Order in a separate order. USAA Bank’s

petition of third-party interest [Doc. 246-1] is WITHDRAWN as part of the disposition of

this case.

       IT IS SO ORDERED.


                                  s/ Thomas A. Varlan
                                  CHIEF UNITED STATES DISTRICT JUDGE




                                            2
